DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities: 
Line 2 of claim 12 recites “the gate and the drain”. However, neither “a gate” nor “a drain” are recited earlier in claim 12. Therefore, “the gate and the drain” recited in line 2 of claim 12 lacks proper antecedent basis. Appropriate correction is required.
Line 3 of claim 13 recites “the gate and the drain”. However, neither “a gate” nor “a drain” are recited earlier in claim 13. Therefore, “the gate and the drain” recited in line 3 of claim 13 lacks proper antecedent basis. Appropriate correction is required.
Line 5 of claim 13 recites “the semiconductor”. However, “a semiconductor” is not recited earlier in claim 13. Therefore, “the semiconductor” recited in line 5 of claim 13 lacks proper antecedent basis. Appropriate correction is required.
Drawings
The Examiner acknowledges that the Applicant’s amendments to the claims renders the previous drawings objection moot. Therefore, the previous drawings objection has been withdrawn.
Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claims 1, 7, 8, 12 and 13 resolves the previous rejection of claims 1-4, 7, 8, 12 and 13 under 35 USC 112(a) and 35 USC 112(b). Therefore, the previous rejection of claims 1-4, 7, 8, 12 and 13 under 35 USC 112(a) and 35 USC 112(b) have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20, claims 19 and 20 each recite “a dielectric layer”. However, it is unclear whether “a dielectric layer” of claims 19 and 20, respectively, is the same or a different structure from “a dielectric layer” recited in claims 5 and 9, respectively. Specifically, it is unclear whether claims 19 and 20 seek to form an additional dielectric layer beyond the dielectric layer recited in claims 5 and 9 or whether claims 19 and 20 are merely clarifying the dielectric layer of claims 5 and 9 are formed over a top surface of the drain. Appropriate correction is required to clarify the language. For purposes of compact prosecution the Examiner interprets the language to be that claims 19 and 20 are clarifying that the dielectric layer from claims 5 and 9 is over a top surface of the drain.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0144953) hereinafter “Hill” in view of Then et al. (US 2020/0219986) hereinafter “Then”. 
Regarding claim 1, Fig. 1 of Hill teaches a field effect transistor structure, comprising: a semiconductor (Item 120) having a source (Item 180), a drain (Item 182) and a gate (Item 1400 in contact with corresponding portions of a surface of the semiconductor (Item 120), where the gate (Item 140) has a top surface (Top surface of Item 140); a field plate structure (Item 160) for shaping an electric field (Paragraph 0002) in a region between the gate (Item 140) and the drain (Item 182), the field plate structure (Item 160) comprising: a dielectric layer (Item 170) on the surface of the semiconductor (Item 120) over the region between the gate (Item 140) and the drain (Item 182), where the dielectric layer (Item 170) is on the top surface of the gate (Item 140), a metal layer (Item 160) disposed under a portion of the dielectric layer (Item 170) extending from the top surface of the gate (Item 140) toward the drain (Item 182) over the region between the gate (Item 140) and the drain (Item 182), the metal layer (Item 160) located under the portion of the dielectric layer (Item 170) extending from the top surface of the gate (Item 140), where no metal layer (Item 160) is located in under a portion of the dielectric layer (Item 170) extending from the drain (Item 182). 
Hill does not teach where the field plate structure comprises fixed immobile electric charge, having a predetermined distribution in the depth of the dielectric layer, such that the fixed immobile electric charge is disposed in a portion of the dielectric layer extending from the top surface of the gate toward the drain over the region between the gate and the drain, the fixed immobile electric charge located in the portion of the dielectric layer extending from the top surface of the gate, wherein no fixed immobile electric charge is located in a portion of the dielectric layer extending from the drain.
 Then teaches a field effect transistor where fixed immobile charges (Paragraph 0047) are disposed in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure comprise fixed immobile electric charge, having a predetermined distribution in the depth of the dielectric layer, such that the fixed immobile electric charge is disposed in a portion of the dielectric layer extending from the top surface of the gate toward the drain over the region between the gate and the drain, the fixed immobile electric charge located in the portion of the dielectric layer extending from the top surface of the gate, wherein no fixed immobile electric charge is located in a portion of the dielectric layer extending from the drain because fixed immobile electric charge provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of fixed immobile electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 2, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach wherein the fixed immobile electric charge solely enables the field plate structure to shape the electric field in the region between the gate and the drain.
Then further teaches where the fixed immobile electric charge is electrically floating such that the fixed immobile electric charge solely enables the field plate to shape the electric field in the region between the gate and the drain (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge solely enable the field plate structure to shape an electric field in a region between the gate and the drain because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 3, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach wherein the fixed immobile electric charge is electrically isolated from the source and the drain.
Then further teaches where the fixed immobile electric charge is electrically floating such that the fixed immobile electric charge is electrically isolated from the source and the drain (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge be electrically isolated from the source and the drain because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 4, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach wherein the fixed immobile electric charge solely enables the field plate structure to shape the electric field in the region between the gate and the drain.
Then further teaches where the fixed immobile electric charge is electrically floating such that the fixed immobile electric charge solely enables the field plate to shape the electric field in the region between the gate and the drain (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge solely enable the field plate structure to shape an electric field in a region between the gate and the drain because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 7, Fig. 1 of Hill teaches a field effect transistor, comprising: a semiconductor (Item 120) having a source (Item 180), a drain (Item 182) and a gate (Item 1400 in contact with corresponding portions of a surface of the semiconductor (Item 120), where the gate (Item 140) has a top surface (Top surface of Item 140); a field plate (Item 160) comprising: a dielectric layer (Item 170) disposed on the surface of the semiconductor (Item 120) in a region between the source (Item 180) and the drain (Item 182),  a metal layer (Item 160) being disposed under portions the dielectric layer (Item 170), the metal layer (Item 160) being located under a portion of the dielectric layer (Item 170) extending from the top surface of the gate (Item 140) toward the drain (Item 182), where no metal layer (Item 160) is located under a portion of the dielectric layer (Item 170) extending from the drain (Item 182). 
Hill does not teach where the field plate structure comprises an electric charge being disposed in a predetermined distribution in portions of a dielectric layer, such that the electric charge is located in a portion of the dielectric layer extending from the top surface of the gate toward the drain and such that no electric charge is located in a portion of the dielectric layer extending from the drain.
Then teaches a field effect transistor where electric charge (Paragraph 0047) is disposed in a predetermined distribution in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure comprise an electric charge being disposed in a predetermined distribution in portions of a dielectric layer, such that the electric charge is located in a portion of the dielectric layer extending from the top surface of the gate toward the drain and such that no electric charge is located in a portion of the dielectric layer extending from the drain because electric charge provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of fixed immobile electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 8, Fig. 1 of Hill teaches a field effect transistor, comprising: a semiconductor (Item 120; Paragraph 0015) having a source (Item 180), a drain (Item 182) and a gate (Item 140) in contact with corresponding portions of a surface of the semiconductor (Item 120), where the gate (Item 140) has a top surface (top surface of Item 140); a plurality of vertically stacked dielectric layers (Items 150 and 170), the plurality of vertically stacked dielectric layers (Items 150 and 170) are on the top surface of the gate (Item 140), a metal layer (Item 160) disposed between portions of the plurality of vertically stacked dielectric layers (Items 150 and 170) providing a field plate structure (Paragraph 0019), the metal layer (Item 160) located in between a portion of the plurality of vertically stacked dielectric layers (Items 150 and 170) extending from the top surface of the gate (Item 140) toward the drain (Item 182), wherein no metal layer (Item 160) is located in between a portion of the vertically stacked dielectric layers (Items 150 and 170) extending from the drain (Item 182). 
Hill does not teach where an upper one of the vertically stacked dielectric layers have a fixed immobile electric charge disposed in portions thereof providing a field plate structure.
	Then teaches a field effect transistor where fixed immobile charges (Paragraph 0047) are disposed in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an upper one of the vertically stacked dielectric layers have a fixed immobile electric charge disposed in portions thereof providing a field plate because fixed immobile electric charge provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract) and the bottom dielectric layer insulates the field plate in the upper dielectric layer from the gate electrode (Hill Paragraph 0019). Further the use of fixed immobile electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier. 
Hill does not teach where the fixed immobile electric charge solely enables the field plate structure to shape an electric field in a region between the gate and the drain of the field plate structure of the transistor nor where the fixed immobile electric charge solely modifies the electric field in the transistor disposed on the surface of the semiconductor in regions between the source and the drain.
Then further teaches where the fixed immobile electric charge is electrically floating (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge solely enable the field plate structure to shape an electric field in a region between the gate and the drain of the field plate structure of the transistor, where the fixed immobile electric charge solely modifies the electric field in the transistor disposed on the surface of the semiconductor in regions between the source and the drain because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 12, Fig. 1 of Hill teaches a field effect transistor, comprising a field plate structure (Item 160) for shaping an electric field (Paragraph 0002) in a region between a gate (Item 140) and a drain (Item 182), wherein the gate (Item 140) has a top surface (Top surface of Item 140), wherein the field plate structure (Item 160) comprises: a dielectric layer (Item 170) disposed on the region between the top surface of the gate (Item 140) and the drain (Item 182),and a metal layer (Item 160) disposed under portions of the dielectric layer (Item 170) extending from the top surface of the gate (Item 140) toward the drain (Item 182), wherein the metal layer (Item 160) is not disposed in a portion of the dielectric layer (Item 170) extending from the drain (Item 182) toward the gate (Item 140). 
The process limitation of “and implemented via ion implantation” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require the electric charge be implemented via ion implantation, but simply that electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Then does disclose where ion implanted electric charge is implemented via ion implantation (Paragraph 0047).
Hill does not teach where the field plate structure comprises electric charge, such that the electric charge is disposed in portions of the dielectric layer extending from the top surface of the gate toward the drain and such that the electric charge is not disposed in a portion of the dielectric layer extending from the drain toward the gate.
Then teaches a field effect transistor where electric charges (Paragraph 0047) are disposed in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure comprise electric charge, such that the electric charge is disposed in portions of the dielectric layer extending from the top surface of the gate toward the drain and such that the electric charge is not disposed in a portion of the dielectric layer extending from the drain toward the gate because electric charges provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Hill does not teach where the electric charge solely produces the electric field.
Then further teaches where the fixed immobile electric charge is electrically floating and solely produces the electric field (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric charge solely produce the electric field because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 13, Fig. 1 of Hill teaches a field effect transistor structure, comprising: a field plate structure (Item 160) configured to generate an electric field in a region between a gate (Item 140) and a drain (Item 182), wherein the gate (Item 140) has a top surface (Top surface of Item 140), wherein the field plate structure (Item 160) comprises: a dielectric layer (Item 170) disposed on the top surface of the gate (Item 140) and on a surface of a semiconductor (Item 120) in the region between the gate (Item 140) and the drain (Item 182); a metal layer (Item 160) disposed under a portion of the dielectric layer (Item 170), the metal layer (Item 160) being located under the portion of the dielectric layer (Item 170) extending from the gate (Item 140) toward the drain (Item 182), wherein no metal layer (Item 160) is located in a portion of the dielectric layer (Item 170)  extending from the drain (Item 182) toward the gate (Item 140). 
The process limitation of “ion implanted” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require the electric charge be implemented via ion implantation, but simply that electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Then does disclose where ion implanted electric charge is implemented via ion implantation (Paragraph 0047).
	Hill does not teach where the field plate comprises electric charge, such that the electric charge is disposed in portions of the dielectric layer, the electric charge being located in the portion of the dielectric layer extending from the gate toward the drain, wherein no electric charge is located in a portion of the dielectric layer extending from the drain toward the gate.
Then teaches a field effect transistor where electric charges (Paragraph 0047) are disposed in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure comprise electric charge, such that the electric charge is disposed in portions of the dielectric layer, the electric charge being located in the portion of the dielectric layer extending from the gate toward the drain, wherein no electric charge is located in a portion of the dielectric layer extending from the drain toward the gate because electric charges provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 14, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is on a top surface of the drain.
Fig. 1 of Then further teaches where a dielectric layer (Item 110) is on a top surface of a drain (Right Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Hill be on a top surface of the drain, as taught by Then, because the dielectric layer electrically insulates the drain from the fixed immobile charge as well as other conductive components in the structure (Then Paragraph 0030).
Regarding claim 15, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is on a top surface of the drain.
Fig. 1 of Then further teaches where a dielectric layer (Item 110) is on a top surface of a drain (Right Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Hill be on a top surface of the drain, as taught by Then, because the dielectric layer electrically insulates the drain from the fixed immobile charge as well as other conductive components in the structure (Then Paragraph 0030).
Regarding claim 16, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the plurality of vertically stacked dielectric layers are on a top surface of the drain.
Fig. 1 of Then further teaches where a dielectric layer (Item 110) is on a top surface of a drain (Right Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of vertically stacked dielectric layers of Hill be on a top surface of the drain, as taught by Then, because the insulator electrically insulates the drain from the fixed immobile charge as well as other conductive components in the structure (Then Paragraph 0030).
Regarding claim 17, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is on a top surface of the drain.
Fig. 1 of Then further teaches where a dielectric layer (Item 110) is on a top surface of a drain (Right Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Hill be on a top surface of the drain, as taught by Then, because the dielectric layer electrically insulates the drain from the fixed immobile charge as well as other conductive components in the structure (Then Paragraph 0030).
Regarding claim 18, the combination of Hill and Then teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is on a top surface of the drain.
Fig. 1 of Then further teaches where a dielectric layer (Item 110) is on a top surface of a drain (Right Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Hill be on a top surface of the drain, as taught by Then, because the dielectric layer electrically insulates the drain from the fixed immobile charge as well as other conductive components in the structure (Then Paragraph 0030).
Claims 5, 6, 9, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0144953) hereinafter “Hill” in view of Then et al. (US 2020/0219986) hereinafter “Then” and in further view of Chen et al. (US 2018/0175186) hereinafter “Chen”.
Regarding claim 5, Fig. 1 of Hill teaches A method, comprising forming a field effect transistor, the forming comprising: providing a semiconductor structure (Item 120) having a source (Item 180), a drain (Item 182) and a gate (Item 140) in contact with corresponding portions of a surface of the semiconductor structure (Item 120), wherein the gate (Item 140) has a top surface (Top surface of Item 140); forming a field plate (Item 160), comprising: providing a dielectric layer (Item 170) disposed on the surface of the semiconductor structure (Item 120) in regions between the source (Item 180) and the drain (Item 182), the dielectric layer (Item 170) extending over the top surface of the gate (Item 140); a metal layer (Item 160) extending over a region between the top surface of the gate (Item 140) and the drain (Item 182), the metal layer (Item 160) present under the portion of the dielectric layer (Item 170) extending from the top surface of the gate (Item 140) toward the drain (Item 182), wherein no metal layer (Item 160) is under a portion of the dielectric layer (Item 170) extending from the drain (Item 182) toward the gate (Item 140).
Hill does not teach implanting electric ions in the portions of the dielectric layer from a source external of the semiconductor structure, such that the electric ions extend over a region between the top surface of the gate and the drain, and no electric ions are present in a portion of the dielectric layer extending from the drain toward the gate.
Then teaches a field effect transistor where electric ions (Paragraph 0047) are implanted via ion implantation in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implant electric ions in the portions of the dielectric layer from a source external of the semiconductor structure, such that the electric ions extend over a region between the top surface of the gate and the drain, and no electric ions are present in a portion of the dielectric layer extending from the drain toward the gate because electric charges provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Hill does not teach providing a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, where electric ions are implanted in portions of the dielectric layer exposed by the mask and where electric ions are not implanted in portions of the dielectric layered covered by the mask.
Chen teaches where a mask (Item 140) is used during an ion implantation process (Item 152), where the portions covered by the mask are not implanted and the portions exposed by the mask are implanted (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, where electric ions are implanted in portions of the dielectric layer exposed by the mask and where electric ions are not implanted in portions of the dielectric layered covered by the mask because using a mask during ion implantation is known to limit the location where electric ions are implanted such that electric ions can be implanted in desired locations (Chen Paragraph 0056).   
Regarding claim 6, the combination of Hill, Then and Chen teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the electron ions are deposited with a predetermined distribution into the dielectric layer.
Fig. 1 of Then further teaches where the electron ions are deposited with a predetermined distribution into the dielectric layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric ions deposited with a predetermined distribution into the dielectric layer because the distribution of electric ions will change the distribution of the electric field at a transistor drain to increase the breakdown voltage of the transistor without incurring the large parasitic capacitances associated with the use of metal files plates (Then Abstract).
Regarding claim 9, Fig. 1 of Hill teaches a method, comprising: forming a field effect transistor, the forming comprising: providing a semiconductor structure (Item 120) having a source (Item 180), a drain (Item 182) and a gate (Item 140) in contact with corresponding portions of a surface of the semiconductor (Item 120), wherein the gate (Item 140) has a top surface (Top surface of Item 140); providing a dielectric layer (Item 170) disposed on the surface of the semiconductor (Item 120) in a region between the gate (Item 140) and the drain (Item 182) and disposed on the top surface of the gate (Item 140); providing a metal layer (Item 160) under portions of the dielectric layer (Item 170) between the top surface of the gate (Item 140) and the drain (Item 182), the metal layer (Item 160) disposed under a portion of the dielectric layer (Item 170) extending from the top surface of the gate (Item 140) toward the drain (Item 182), wherein no metal layer (Item 160) is present under a portion of the dielectric layer (Item 170) extending from the drain (Item 182) toward the gate.
Hill does not teach implanting electric ions in the portions of the dielectric layer, such that the electric ions are present in portions of the dielectric layer between the top surface of the gate and the drain, the electric ions disposed in a portion of the dielectric layer extending from the top surface of the gate toward the drain, and no electric ions are implanted in a portion of the dielectric layer extending from the drain toward the gate.
Then teaches a field effect transistor where electric ions (Paragraph 0047) are implanted via ion implantation in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implant electric ions in the portions of the dielectric layer, such that the electric ions are present in portions of the dielectric layer between the top surface of the gate and the drain, the electric ions disposed in a portion of the dielectric layer extending from the top surface of the gate toward the drain, and no electric ions are implanted in a portion of the dielectric layer extending from the drain toward the gate because electric charges provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Hill does not teach providing a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, where electric ions are implanted in portions of the dielectric layer exposed by the mask and where electric ions are not implanted in portions of the dielectric layered covered by the mask.
Chen teaches where a mask (Item 140) is used during an ion implantation process (Item 152), where the portions covered by the mask are not implanted and the portions exposed by the mask are implanted (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, where electric ions are implanted in portions of the dielectric layer exposed by the mask and where electric ions are not implanted in portions of the dielectric layered covered by the mask because using a mask during ion implantation is known to limit the location where electric ions are implanted such that electric ions can be implanted in desired locations (Chen Paragraph 0056).   
Regarding claim 10, the combination of Hill, Then and Chen teaches all of the elements of the claimed invention as stated above.
Hill further teaches wherein the dielectric layer (Item 170) is electrically isolated (See Examiner’s Note below) from the source (Item 180) and the drain (Item 182).
Hill does not teach where the dielectric layer having the electric ions therein is electrically isolated from the source and the drain.
However, when the electric ions, taught by Then, are included in the dielectric layer of Hill, as stated in the rejection of claim 9 above, the dielectric ions having the electric ions therein will be electrically isolated from the source and the drain.
Examiner’s Note: The Examiner notes that the claim language merely requires that the dielectric layer is electrically isolated from the source and drain, not that the electric ions within the dielectric layer are electrically isolated.
Regarding claim 11, the combination of Hill, Then and Chen teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the electron ions have a predetermined distribution in	 the dielectric layer.
Fig. 1 of Then further teaches where the electron ions are deposited with a predetermined distribution into the dielectric layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric ions have a predetermined distribution in the dielectric layer because the distribution of electric ions will change the distribution of the electric field at a transistor drain to increase the breakdown voltage of the transistor without incurring the large parasitic capacitances associated with the use of metal files plates (Then Abstract).
Regarding claim 19, the combination of Hill, Then and Chen teaches all of the elements of the claimed invention as stated above.
Hill does not teach where providing a dielectric layer comprises providing a dielectric layer over a top surface of the drain.
Fig. 1 of Then further teaches where a dielectric layer (Item 110) is on a top surface of a drain (Right Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Hill be provided on a top surface of the drain, as taught by Then, because the dielectric layer electrically insulates the drain from the fixed immobile charge as well as other conductive components in the structure (Then Paragraph 0030).
Regarding claim 20, the combination of Hill, Then and Chen teaches all of the elements of the claimed invention as stated above.
Hill does not teach where providing a dielectric layer comprises providing a dielectric layer over a top surface of the drain.
Fig. 1 of Then further teaches where a dielectric layer (Item 110) is on a top surface of a drain (Right Item 116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Hill be provided on a top surface of the drain, as taught by Then, because the dielectric layer electrically insulates the drain from the fixed immobile charge as well as other conductive components in the structure (Then Paragraph 0030).
Alternatively, Claims 1-4, 7, 12-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Then et al. (US 2020/0219986) hereinafter “Then” in view of Hill et al. (US 2015/0144953) hereinafter “Hill”.
Regarding claim 1, Fig. 1 of Then teaches a field effect transistor structure (Paragraph 0059), comprising: a semiconductor (Item 114; Paragraph 0037) having a source (Left Item 116), a drain (Right Item 116) and a gate (Item 128) in contact with the corresponding portions of a surface of the semiconductor (Item 114), wherein the gate has a top surface (Top surface of Item 128); a field plate structure (Item 104) for shaping an electric field in a region between the gate and the drain (Paragraph 0014), the field plate structure (Item 104) comprising: a dielectric layer (Item 110) on the surface of the semiconductor over the region between the gate (Item 128) and the drain (Right Item 116); fixed immobile electric charge (Paragraph 0027), having a predetermined distribution in the depth of the dielectric layer (Item 110), disposed in a portion of the dielectric layer (Item 110) extending between the gate (Item 128) and toward the drain (Right Item 116) over the region between the gate (Item 128) and the drain (Right Item 116), wherein no fixed immobile electric charge is located in a portion of the dielectric layer (Item 110) extending from the drain (Right Item 116). 
Then does not teach where the field plate is disposed in a portion of the dielectric layer extending from a top surface of the gate nor where the field plate is located in a portion of the dielectric layer extending from the top surface of the gate. 
Hill teaches a field effect transistor comprising a field plate (Item 160), where the field plate (Item 160) is disposed in a portion between two dielectric layers (Items 150 and 170) extending from a top surface of the gate (Item 140) towards the drain (Item 182) and where the field plate (Item 160) is located in a portion between two dielectric layers (Items 150 and 170) extending from the top surface of the gate (Item 140), where the two dielectric layers (Items 150 and 170) may be the same material (Paragraphs 0020 and 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate of Then disposed in a portion of the dielectric layer of Then extending from a top surface of the gate of Then and the field plate of Then located in a portion of the dielectric layer of Then extending from the top surface of the gate of Then, as taught by Hill, such that fixed immobile electric charges of then are disposed in a portion of the dielectric layer of Then extending from a top surface of the gate and where the fixed mobile electric charge of Then is located in a portion of the dielectric layer of Then extending from the top surface of the gate of Then because having the field plate extend over the top surface of the gate is known to improve device performance by reducing the peak electric field in the transistor (Hill Paragraph 0002). 
Then does not teach where the dielectric layer is on the top surface of the gate.
Hill further teaches where the two dielectric layers (Items 150 and 170) are on the top surface of the gate (Item 140). 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Then on the top surface of the gate of Then, as taught by Hill, because the dielectric layer insulates the field plate (which is present on the top surface of the gate as a result of the combination of Then and Hill) from the gate electrode (Hill Paragraph 0019).  
Regarding claim 2, Then further teaches where the fixed, immobile electric charge solely enables the field plate structure (Item 104) to shape the electric field (Paragraph 0014) in the region between the gate (Item 128) and the drain (Right Item 116).
Regarding claim 3, Fig. 1 of Then further teaches where the fixed, immobile electric charge is electrically isolated (Paragraph 0048 where the charges are electrically floating) from the source (Left Item 116) and drain (Right Item 116).
Regarding claim 4, Then further teaches where the fixed, immobile electric charge solely enables the field plate structure (Item 104) to shape the electric field (Paragraph 0014) in the region between the gate (Item 128) and the drain (Right Item 116).
Regarding claim 7, Fig. 1 of Then teaches a field effect transistor (Paragraph 0059), comprising: a semiconductor (Item 114; Paragraph 0037) having a source (Left Item 116), a drain (Right Item 116) and a gate (Item 128) in contact with corresponding portions of a surface of the semiconductor (Item 114), wherein the gate has a top surface (Top surface of Item 128); a field plate (Item 104) comprising a dielectric layer (Item 110) disposed on the surface of the semiconductor in a region between the source (Left Item 116) and the drain (Right Item 116), an electric charge (Paragraph 0027) being disposed in a predetermined distribution in portions of the dielectric layer (Item 110), the electric charge being located in a portion of the dielectric layer (Item 110) extending between the gate (Item 128) and toward the drain (Right Item 116), wherein no electric charge is located in a portion of the dielectric layer (Item 110) extending from the drain (Right Item 116). 
Then does not teach where the field plate is disposed in a portion of the dielectric layer extending from a top surface of the gate. 
Hill teaches a field effect transistor comprising a field plate (Item 160), where the field plate (Item 160) is disposed in a portion between two dielectric layers (Items 150 and 170) extending from a top surface of the gate (Item 140) towards the drain (Item 182), where the two dielectric layers (Items 150 and 170) may be the same material (Paragraphs 0020 and 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate of Then disposed in a portion of the dielectric layer of Then extending from a top surface of the gate of Then, as taught by Hill, such that electric charges of Then are disposed in a portion of the dielectric layer of Then extending from a top surface of the gate because having the field plate extend over the top surface of the gate is known to improve device performance by reducing the peak electric field in the transistor (Hill Paragraph 0002). 
Regarding claim 12, Fig. 1 of Then teaches a field effect transistor (Paragraph 0059) comprising a field plate structure (Item 104) for shaping an electric field (Paragraph 0014) in a region between a gate (Item 128) and a drain (Right Item 116), wherein the gate (Item 128) has a top surface (Top surface of Item 128), wherein the field plate structure comprises (Item 104): a dielectric layer (Item 110) disposed on the region between the top surface of the gate (Item 128) and the drain (Right Item 116); and electric charge disposed in portions of the dielectric layer (Item 110) extending from the gate (Item 128) toward the drain (Right Item 116), wherein the electric charge is not disposed in a portion of the dielectric layer (Item 110) extending from the drain (Right Item 116) toward the gate (Item 128), and wherein the electric charge solely produces the electric field (Paragraph 0014). 
The process limitation of “and implemented via ion implantation” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require the electric charge be implemented via ion implantation, but simply that electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Then does disclose where the ion implanted electric charge is implemented via ion implantation (Paragraph 0047).
Then does not teach where the field plate is disposed in a portion of the dielectric layer extending from a top surface of the gate. 
Hill teaches a field effect transistor comprising a field plate (Item 160), where the field plate (Item 160) is disposed in a portion between two dielectric layers (Items 150 and 170) extending from a top surface of the gate (Item 140) towards the drain (Item 182), where the two dielectric layers (Items 150 and 170) may be the same material (Paragraphs 0020 and 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate of Then disposed in a portion of the dielectric layer of Then extending from a top surface of the gate of Then, as taught by Hill, such that electric charges of Then are disposed in a portion of the dielectric layer of Then extending from a top surface of the gate because having the field plate extend over the top surface of the gate is known to improve device performance by reducing the peak electric field in the transistor (Hill Paragraph 0002). 
Regarding claim 13, Fig. 1 of Then teaches a field effect transistor structure (Paragraph 0059) comprising: a field plate structure (Item 104) configured  to generate an electric field (Paragraph 0014) in a region between a gate (Item 128) and a drain (Right Item 116), wherein the gate (Item 128) has a top surface (Top surface of Item 128), wherein the field plate structure comprises (Item 104): a dielectric layer (Item 110) disposed on a surface of a semiconductor (Item 114) in a region between the gate (Item 128) and the drain (Right Item 116); and electric charge disposed in portions of the dielectric layer (Item 110), the electric charge being located in the portion of the dielectric layer (Item 110) extending from the gate (Item 128) toward the drain (Right Item 116), wherein no electric charge is located in a portion of the dielectric layer (Item 110) extending from the drain (Right Item 116) toward the gate (Item 128). 
The process limitation of “ion implanted” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require the electric charge be implemented via ion implantation, but simply that electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Then does disclose where the electric charge is implemented via ion implantation (Paragraph 0047).
Then does not teach where the dielectric layer is disposed on the top surface of the gate.
Hill teaches a field effect transistor comprising a field plate (Item 160), where the field plate (Item 160) is disposed in a portion between two dielectric layers (Items 150 and 170) extending from a top surface of the gate (Item 140) towards the drain (Item 182), where the two dielectric layers (Items 150 and 170) may be the same material (Paragraphs 0020 and 0025) and where the two dielectric layers (Items 150 and 170) are on the top surface of the gate (Item 140). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate of Then disposed in a portion of the dielectric layer of Then extending from a top surface of the gate of Then, as taught by Hill, such that electric charges of Then are disposed in a portion of the dielectric layer of Then extending from a top surface of the gate because having the field plate extend over the top surface of the gate is known to improve device performance by reducing the peak electric field in the transistor (Hill Paragraph 0002). 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Then disposed on the top surface of the gate of Then, as taught by Hill, because the dielectric layer insulates the field plate (which is present on the top surface of the gate as a result of the combination of Then and Hill) from the gate electrode (Hill Paragraph 0019).  
Regarding claim 14, Fig. 1 of Then further teaches where the dielectric layer (Item 110) is on a top surface of the drain (Right Item 116).
Regarding claim 15, Fig. 1 of Then further teaches where the dielectric layer (Item 110) is on a top surface of the drain (Right Item 116).
Regarding claim 17, Fig. 1 of Then further teaches where the dielectric layer (Item 110) is on a top surface of the drain (Right Item 116).
Regarding claim 18, Fig. 1 of Then further teaches where the dielectric layer (Item 110) is on a top surface of the drain (Right Item 116).
Alternatively, Claims 5, 6, 9, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Then et al. (US 2020/0219986) hereinafter “Then” in view of Hill et al. (US 2015/0144953) hereinafter “Hill” and in further view of Chen et al. (US 2018/0175186) hereinafter “Chen”.
Regarding claim 5, Then teaches a method, comprising forming a field effect transistor (Paragraph 0059), the forming comprising: providing a semiconductor structure (Item 114) having a source (Left Item 116), a drain (Right Item 116) and a gate (Item 128) in contact with corresponding portions of a surface of the semiconductor structure (tem 114), wherein the gate (Item 128) has a top surface (Top surface of Item 128); forming a field plate (Item 104), comprising: providing a dielectric layer (Item 110) disposed on the surface of the semiconductor structure (Item 114) in regions between the source (Left Item 116) and the drain (Right Item 116), implanting electric ions (Paragraph 0047) in portions of the dielectric layer (Item 110) from a source external of the semiconductor structure (Item 114), the electric ions extending over a region between the top surface of the gate (Item 128) and the drain and the drain (Right Item 116), the electric ions implanted in the portion of the dielectric layer (Item 110) extending from the gate (Item 128) towards the drain (Right Item 116), wherein no electric ions are implanted in a portion of the dielectric layer (Item 110) extending from the drain (Right Item 116) toward the gate (Item 128). 
While Then teaches where an ion implantations process is used to implant the electric ions (Paragraph 0047) into the dielectric layer which one having ordinary skill in the art would understand as utilizing a mask to implant the electric ions in desired locations, Then does not explicitly teach providing a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer nor implanting the electric ions in portions of the dielectric layer exposed by the mask nor having no charge in portions of the dielectric layer covered by the mask.
Chen teaches where a mask (Item 140) is used during an ion implantation process (Item 152), where the portions covered by the mask are not implanted and the portions uncovered by the mask are implanted (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, implanting the electric ions in portions of the dielectric layer exposed by the mask and having no charge in portions of the dielectric layer covered by the mask because using a mask during ion implantation is known to limit the location where electric ions are implanted such that electric ions can be implanted in desired locations (Chen Paragraph 0056).   
Then does not teach where the electric ions are implanted in the portions of the dielectric layer extending from the top surface of the gate.
Hill teaches a field effect transistor comprising a field plate (Item 160), where the field plate (Item 160) is disposed in a portion between two dielectric layers (Items 150 and 170) extending from a top surface of the gate (Item 140) towards the drain (Item 182) and where the field plate (Item 160) is located in a portion between two dielectric layers (Items 150 and 170) extending from the top surface of the gate (Item 140), where the two dielectric layers (Items 150 and 170) may be the same material (Paragraphs 0020 and 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate of Then disposed in a portion of the dielectric layer of Then extending from a top surface of the gate of Then, as taught by Hill, such that electric ions of Then are disposed in a portion of the dielectric layer of Then extending from a top surface of the gate because having the field plate extend over the top surface of the gate is known to improve device performance by reducing the peak electric field in the transistor (Hill Paragraph 0002). 
Then does not teach where the dielectric layer extends over a top surface of the gate.
Hill further teaches where the two dielectric layers (Items 150 and 170) are on the top surface of the gate (Item 140). 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Then on the top surface of the gate of Then, as taught by Hill, because the dielectric layer insulates the field plate (which is present on the top surface of the gate as a result of the combination of Then and Hill) from the gate electrode (Hill Paragraph 0019).  
Regarding claim 6, Fig. 1 of Then further teaches where the electron ions are deposited with a predetermined distribution into the dielectric layer (Item 110).
Regarding claim 9, Then teaches a method, comprising forming a field effect transistor (Paragraph 0059), the forming comprising: providing a semiconductor structure (Item 114) having a source (Left Item 116), a drain (Right Item 116) and a gate (Item 128) in contact with corresponding portions of a surface of the semiconductor structure (tem 114), wherein the gate (Item 128) has a top surface (Top surface of Item 128); providing a dielectric layer (Item 110) disposed on the surface of the semiconductor (Item 114) in a region between the gate (Item 128) and the drain (Right Item 116), implanting electric ions (Paragraph 0047) in the portions of the dielectric layer (Item 110) between the top surface of the gate (Item 128) and the drain (Right Item 116), the electric ions disposed in a portion of the dielectric layer (Item 110)  extending from the gate (Item 128) towards the drain (Right Item 116), wherein no electric charge are implanted in a portion of the dielectric layer (Item 110) extending from the drain (Right Item 116) toward the gate (Item 128). 
While Then teaches where an ion implantations process is used to implant the electric ions (Paragraph 0047) into the dielectric layer which one having ordinary skill in the art would understand as utilizing a mask to implant the electric ions in desired locations, Then does not explicitly teach providing a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer nor implanting the electric ions in portions of the dielectric layer exposed by the mask nor having no charge in portions of the dielectric layer covered by the mask.
Chen teaches where a mask (Item 140) is used during an ion implantation process (Item 152), where the portions covered by the mask are not implanted and the portions uncovered by the mask are implanted (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, implanting the electric ions in portions of the dielectric layer exposed by the mask and having no charge in portions of the dielectric layer covered by the mask because using a mask during ion implantation is known to limit the location where electric ions are implanted such that electric ions can be implanted in desired locations (Chen Paragraph 0056).   
Then does not teach where the electric ions are implanted in the portions of the dielectric layer extending from the top surface of the gate.
Hill teaches a field effect transistor comprising a field plate (Item 160), where the field plate (Item 160) is disposed in a portion between two dielectric layers (Items 150 and 170) extending from a top surface of the gate (Item 140) towards the drain (Item 182) and where the field plate (Item 160) is located in a portion between two dielectric layers (Items 150 and 170) extending from the top surface of the gate (Item 140), where the two dielectric layers (Items 150 and 170) may be the same material (Paragraphs 0020 and 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate of Then disposed in a portion of the dielectric layer of Then extending from a top surface of the gate of Then, as taught by Hill, such that electric ions of Then are disposed in a portion of the dielectric layer of Then extending from a top surface of the gate because having the field plate extend over the top surface of the gate is known to improve device performance by reducing the peak electric field in the transistor (Hill Paragraph 0002). 
Then does not teach where the dielectric layer is disposed on a top surface of the gate.
Hill further teaches where the two dielectric layers (Items 150 and 170) are on the top surface of the gate (Item 140). 
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer of Then disposed on the top surface of the gate of Then, as taught by Hill, because the dielectric layer insulates the field plate (which is present on the top surface of the gate as a result of the combination of Then and Hill) from the gate electrode (Hill Paragraph 0019).  
Regarding claim 10, Fig. 1 of Then further teaches where the dielectric layer (Item 110) having the electric ions therein is electrically isolated (Where the dielectric layer is insulating; Paragraph 0048 where the charges are electrically floating; See Examiner’s Note below) from the source (Left Item 116) and drain (Right Item 116).
Examiner’s Note: The Examiner notes that the claim language merely requires that the dielectric layer is electrically isolated from the source and drain, not that the electric ions within the dielectric layer are electrically isolated.
Regarding claim 11, Fig. 1 of Then further teaches where the electric ions have a predetermined distribution in the dielectric layer (Item 110).
Regarding claim 19, Fig. 1 of Then further teaches where providing a dielectric layer (Item 110) comprises providing a dielectric layer (Item 110) over a top surface of the drain (Right Item 116).
Regarding claim 20, Fig. 1 of Then further teaches where providing a dielectric layer (Item 110) comprises providing a dielectric layer (Item 110) over a top surface of the drain (Right Item 116).
Alternatively, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prechtl et al. (US 2015/0115326) hereinafter “Prechtl” in view of Zhang et al. (US 2014/0346615) hereinafter “Zhang” and in further view of Hill et al. (US 2015/0144953) hereinafter “Hill”.
Regarding claim 8, Fig. 3 of Prechtl teaches a field effect transistor, comprising: a semiconductor (Item 55) having a source (Item 56), a drain (Item 57) and a gate (Combination of Items 60 and 61) in contact with corresponding portions of a surface of the semiconductor (Item 55), wherein the gate (Combination of Items 60 and 61) has a top surface (Top surface of Item 60); a plurality of vertically stacked dielectric layers (Items 63 and 64), an upper one of the vertically stacked dielectric layers (Item 64) having a fixed immobile electric charge (Item 65) disposed in portions thereof 20providing a field plate structure (Combination of Items 63, 64 and 65; See Examiner’s Note below), the fixed immobile electric charge (Item 65) located in a portion of the dielectric layer (Item 37) extending from the gate (Item 35) toward the drain (Item 36), where the fixed immobile electric charge (Item 65) solely enables the field plate structure (Combination of Items 63, 64 and 65) to shape an electric field (Paragraph 0047) in a region between the gate (Combination of Items 60 and 61) and the drain (Item 57)  of the field plate structure (Combination of Items 63, 64 and 65) of the transistor, and wherein in the fixed immobile electric charge (Item 65) solely modifies the electric field in the transistor disposed on the surface of the semiconductor (Item 55) in regions between the source (Item 56) and the drain (Item 57).
Prechtl does not teach where the plurality of vertically stacked dielectric layers are on the top surface of the gate nor where the fixed immobile electric charge is located in a portion of the dielectric layer extending from the top surface of the gate.
Hill teaches a field effect transistor comprising a field plate (Item 160), where the field plate (Item 160) is disposed in a portion between two dielectric layers (Items 150 and 170) extending from a top surface of the gate (Item 140) towards the drain (Item 182) and where the field plate (Item 160) is located in a portion between two dielectric layers (Items 150 and 170) extending from the top surface of the gate (Item 140), where the two dielectric layers (Items 150 and 170) may be the same material (Paragraphs 0020 and 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of vertically stacked dielectric layers of Prechtl on the top surface of the gate and have the field plate of Prechtl extending from a top surface of the gate of Prechtl, as taught by Hill, such that fixed immobile electric charges of Prechtl extend from a top surface of the gate because having the field plate extend over the top surface of the gate is known to improve device performance by reducing the peak electric field in the transistor (Hill Paragraph 0002) and the dielectric layer insulates the field plate from the gate electrode (Hill Paragraph 0019) .
Prechtl does not teach where no fixed immobile electric charge is located in a portion of the dielectric layer extending from the drain.
Fig. 3F of Zhang teaches where negative ions are implanted (Paragraph 0047) into a dielectric layer (Item 308) such that the negative ions are present in a portion of the dielectric layer (Item 308) extending from a gate (Item 304) and not at all implanted or present in a portion of the dielectric layer (Item 308) extending from the drain (Item 306).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no fixed immobile electric charge is located in a portion of the dielectric layer extending from the drain because implanting negative ions in only a portion of the dielectric extending from the gate while not being included in a portion of the dielectric extending from the drain allows for tuning/controlling of the threshold voltage of the device (Zhang Paragraph 0031).  
Examiner’s Note: The Examiner notes that the claim language does not require that the field plate structure consists of only the upper one of the vertically stacked dielectric layer. Instead the claim merely requires that the upper one of the vertically stacked dielectric layers having fixed, immobile electric charges provides a field plate structure, which means that the upper dielectric layer and charges there within can be part of a larger field plate structure. The Examiner suggests the Applicant claim that the fixed immobile electric charges are only present in the upper one of the vertically stacked dielectric layer as a means of possibly distinguishing the Applicant’s invention from the disclosure in Prechtl.
Response to Arguments
Applicant’s arguments regarding Prechtl, Zhang and Then see Applicant’s REMARKS, filed 10/08/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 USC 103(a) and rejection of claim 8 under 35 USC 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891